Title: To George Washington from Brigadier General William Maxwell, 14 April 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 14th April 1779

Your Excellencys Favour, of the 12th Inst. and the News papers from Mr McHenery came safe to hand.

Mr Woolfen says that a Corporal and 4 men will be sufficient to relieve those he would wish to send back to Camp, but he begs they may be what he calls safe hands, Americans. If those could be safe Hands got it might be as well to relieve the whole of them, except a Jerman Sergt that he has; and it would prevent Jealousies. I send You what papers I have got from New York, they are Verry still there now, and talks more soft and friendly than usual. One of their Officers the other day, who bears a good carracter for humanity, but was remarkable always for having the Honour and Dignity of Old England supported.
An Officer of ours being on the Island with a Flag two days ago he told him in a Jocular Manner, there would be peace between England and America in less than two Months, and swore to it, and that he hoped then the Americans would Joyn them to beat the French. Our Men has not Deserted lately I hope it may have taken a lasting stop. I am Your Excellencys Most Obedient Humble Servant
Wm Maxwell
